         Case 3:21-cv-00421-CAB-JLB Document 6 Filed 05/27/21 PageID.92 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAUL ANTHONY LYNCH,1                                   Case No.: 21cv0421 CAB (JLB)
12                                        Petitioner,
                                                            (1) ORDER DISMISSING CASE
13   v.                                                     WITHOUT PREJUDICE AND
14   JEFF LYNCH, Warden, et al.,
                                                            (2) NOTICE OF OPTIONS DUE TO
15                                      Respondent.         FAILURE TO EXHAUST STATE
                                                            COURT REMEDIES
16
17            On March 9, 2021, Petitioner, a state prisoner proceeding pro se, filed a Petition for
18   Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (See ECF No. 1.) On March 12,
19   2021, the Court dismissed the case without prejudice for failing to satisfy the filing fee
20   requirement, for failing to use a complete petition form and for failing to submit a petition
21   signed under penalty of perjury. (See ECF No. 2.) Petitioner was instructed that to proceed
22   with the instant case, she must submit “(1) either the $5.00 fee or adequate proof of
23   Petitioner’s inability to pay the fee and (2) a completed First Amended Petition form signed
24   under penalty of perjury.” (Id. at 3.) On March 26, 2021, Petitioner filed an Amended
25
26
     1
27    Petitioner indicates: “Ms. Lynch is ‘Transgender’ and uses female pronouns, request that
     all parties also use ‘female prouns’ [sic] (Thank you.)” (See ECF No. 5 at 13.) The Court
28   will accommodate Petitioner’s request.
                                                        1
                                                                                   21cv0421 CAB (JLB)
     Case 3:21-cv-00421-CAB-JLB Document 6 Filed 05/27/21 PageID.93 Page 2 of 7



 1   Petition (“First Amended Petition”), raising one enumerated claim for relief. (ECF No. 3.)
 2   On April 1, 2021, the Court dismissed the case for again failing to satisfy the filing fee
 3   requirement and for failing to complete the petition form, as she failed to indicate the facts
 4   underlying the sole claim listed in the First Amended Petition or the basis for the alleged
 5   constitutional violation. (See ECF No. 4.) Petitioner was instructed that to proceed with
 6   the instant case, she must submit “a copy of this Order along with: (1) either the $5.00 fee
 7   or adequate proof of Petitioner’s inability to pay the fee and (2) a completed Second
 8   Amended Petition form that cures the pleading deficiencies outlined above.” (Id. at 4.) On
 9   May 20, 2021, Petitioner filed an Amended Petition (“Second Amended Petition”), listing
10   three enumerated claims for relief. (ECF No. 5.) Petitioner has not submitted either the
11   required $5.00 filing fee or a request to proceed in forma pauperis. For the reasons
12   discussed below, the case is again dismissed without prejudice.
13                  FAILURE TO SATISFY FILING FEE REQUIREMENT
14          Petitioner has again failed to pay the $5.00 filing fee and has failed to move to
15   proceed in forma pauperis. Because this Court cannot proceed until she has either paid the
16   $5.00 filing fee or qualified to proceed in forma pauperis, this case is subject to dismissal
17   without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254.
18     FAILURE TO ALLEGE EXHAUSTION AS TO ALL CLAIMS IN PETITION
19         Habeas petitioners who wish to challenge either their state court conviction or the
20   length of their confinement in state prison must first exhaust state judicial remedies. See
21   28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987); see also Picard
22   v. Connor, 404 U.S. 270, 275 (1971) (“[A] state prisoner must normally exhaust available
23   state judicial remedies before a federal court will entertain his petition for habeas corpus.”)
24   “A petitioner has satisfied the exhaustion requirement if: (1) [s]he has ‘fairly presented’
25   h[er] federal claim to the highest state court with jurisdiction to consider it,” which in this
26   case is the California Supreme Court, “or (2) [s]he demonstrates that no state remedy
27   remains available.” Johnson v. Zenon, 88 F.3d 828, 829 (9th Cir. 1996) (citations omitted);
28   see also O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“[S]tate prisoners must give the

                                                    2
                                                                                   21cv0421 CAB (JLB)
     Case 3:21-cv-00421-CAB-JLB Document 6 Filed 05/27/21 PageID.94 Page 3 of 7



 1   state courts one full opportunity to resolve any constitutional issues by invoking one
 2   complete round of the State’s established appellate review process.”)
 3         Additionally, the claims presented in the federal courts must be the same as those
 4   exhausted in state court and must also allege, in state court, how one or more of her federal
 5   rights have been violated. See Picard, 404 U.S. at 276 (“Only if the state courts have had
 6   the first opportunity to hear the claim sought to be vindicated in a federal habeas proceeding
 7   does it make sense to speak of the exhaustion of state remedies. Accordingly, we have
 8   required a state prisoner to present the state courts with the same claim [s]he urges upon
 9   the federal courts.”); see also Duncan v. Henry, 513 U.S. 364, 365-66 (1995) (“If state
10   courts are to be given the opportunity to correct alleged violations of prisoners’ federal
11   rights, they must surely be alerted to the fact that the prisoners are asserting claims under
12   the United States Constitution. If a habeas petitioner wishes to claim that an evidentiary
13   ruling at a state court trial denied h[er] the due process of law guaranteed by the Fourteenth
14   Amendment, [s]he must say so, not only in federal court, but in state court.”)
15         In the instant Second Amended Petition, Petitioner raises three grounds for relief and
16   indicates Ground One was raised in the California Supreme Court. (ECF No. 5 at 6.)
17   Petitioner indicates she did not raise Grounds Two or Three in the California Supreme
18   Court. (Id. at 14-15.) Therefore, Petitioner has filed a “mixed” petition, that is, a Petition
19   which presents both exhausted and unexhausted claims. In Rose v. Lundy, 455 U.S. 509
20   (1982), the United States Supreme Court held that a mixed petition is subject to dismissal
21   because it violates the “total exhaustion rule” required in habeas petitions brought pursuant
22   to § 2254, but that a petitioner must be permitted an opportunity to cure that defect prior to
23   dismissal. Id. at 514-20.
24         Because Petitioner indicates the Second Amended Petition contains both
25   unexhausted and exhausted claims, the Court notifies Petitioner of the following options.
26         i) First Option: Demonstrate Exhaustion
27         Petitioner may file further papers with this Court to demonstrate that she has in fact
28   exhausted the claims she has indicated are unexhausted. If Petitioner chooses this option,

                                                   3
                                                                                  21cv0421 CAB (JLB)
         Case 3:21-cv-00421-CAB-JLB Document 6 Filed 05/27/21 PageID.95 Page 4 of 7



 1   these papers are due no later than July 14, 2021. Respondent may file a reply by July 28,
 2   2021.
 3            ii) Second Option: Voluntarily Dismiss the Petition
 4            Petitioner may move to voluntarily dismiss her entire federal petition and return to
 5   state court to exhaust the unexhausted claims. Petitioner may then file a new federal
 6   petition containing only exhausted claims. See Rose, 455 U.S. at 510, 520-21 (stating that
 7   a petitioner who files a mixed petition may dismiss her petition to “return[] to state court
 8   to exhaust [her] claims”). If Petitioner chooses this second option, she must file a pleading
 9   with this Court no later than July 14, 2021. Respondent may file a reply by July 28, 2021.
10            Petitioner is cautioned that any new federal petition must be filed before expiration
11   of the one-year statute of limitations. Ordinarily, a petitioner has one year from when her
12   conviction became final to file her federal petition, unless she can show that statutory or
13   equitable “tolling” applies. Duncan v. Walker, 533 U.S. 167, 176 (2001); 28 U.S.C.
14   § 2244(d).2 The statute of limitations does not run while a properly filed state habeas
15
16
17
     2
         28 U.S.C. § 2244 (d) provides:
18
              (1) A 1-year period of limitation shall apply to an application for a writ of
19            habeas corpus by a person in custody pursuant to the judgment of a State court.
20            The limitation period shall run from the latest of--
21              (A) the date on which the judgment became final by the conclusion of direct
                review or the expiration of the time for seeking such review;
22
                (B) the date on which the impediment to filing an application created by
23              State action in violation of the Constitution or laws of the United States is
24              removed, if the applicant was prevented from filing by such State action;
                (C) the date on which the constitutional right asserted was initially
25
                recognized by the Supreme Court, if the right has been newly recognized
26              by the Supreme Court and made retroactively applicable to cases on
                collateral review; or
27
                (D) the date on which the factual predicate of the claim or claims presented
28              could have been discovered through the exercise of due diligence.
                                                     4
                                                                                   21cv0421 CAB (JLB)
         Case 3:21-cv-00421-CAB-JLB Document 6 Filed 05/27/21 PageID.96 Page 5 of 7



 1   corpus petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003,
 2   1006 (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an
 3   application is ‘properly filed’ when its delivery and acceptance [by the appropriate court
 4   officer for placement into the record] are in compliance with the applicable laws and rules
 5   governing filings.”); Bonner v. Carey, 425 F.3d 1145, 1149 (9th Cir. 2005) (holding that a
 6   state application for post-conviction relief which is ultimately dismissed as untimely was
 7   neither “properly filed” nor “pending” while it was under consideration by the state court,
 8   and therefore does not toll the statute of limitations), as amended 439 F.3d 993. However,
 9   absent some other basis for tolling, the statute of limitations continues to run while a federal
10   habeas petition is pending. Duncan, 533 U.S. at 181-82.
11            iii) Third Option: Formally Abandon Unexhausted Claims
12            Petitioner may formally abandon her unexhausted claims and proceed with her
13   exhausted one. See Rose, 455 U.S. at 510, 520-21 (stating that a petitioner who files a
14   mixed petition may “resubmit[] the habeas petition to present only exhausted claims”). If
15   Petitioner chooses this third option, she must file a pleading with this Court no later than
16   July 14, 2021. Respondent may file a reply by July 28, 2021.
17            Petitioner is cautioned that once she abandons her unexhausted claims she may lose
18   the ability to ever raise them in federal court. See Slack v. McDaniel, 529 U.S. 473, 488
19   (2000) (stating that a court’s ruling on the merits of claims presented in a first § 2254
20   petition renders any later petition successive); see also 28 U.S.C. § 2244 (a)-(b).3
21
22
23
24
              (2) The time during which a properly filed application for State post-
25            conviction or other collateral review with respect to the pertinent judgement
              or claim is pending shall not be counted toward any period of limitation under
26
              this subsection.
27
     3
      28 U.S.C. § 2244(b)(2) provides that a claim presented in a second or successive habeas
28   corpus application under § 2254 shall be dismissed unless:
                                                    5
                                                                                    21cv0421 CAB (JLB)
     Case 3:21-cv-00421-CAB-JLB Document 6 Filed 05/27/21 PageID.97 Page 6 of 7



 1         iv) Fourth Option: File a Motion to Stay the Federal Proceedings
 2         Petitioner may file a motion to stay this federal proceeding while she returns to state
 3   court to exhaust her unexhausted claim(s). There are two methods available to Petitioner,
 4   the “stay and abeyance” procedure and the “withdrawal and abeyance” procedure.
 5         If Petitioner wishes to use the “stay and abeyance” procedure she should ask the
 6   Court to stay her mixed petition while she returns to state court to exhaust. Under this
 7   procedure she must demonstrate there are arguably meritorious claim(s) which she wishes
 8   to return to state court to exhaust, that she is diligently pursuing her state court remedies
 9   with respect to those claim(s), and that good cause exists for her failure to timely exhaust
10   her state court remedies. Rhines v. Weber, 544 U.S. 269, 277-78 (2005).
11         If Petitioner wishes to use the “withdrawal and abeyance” procedure, she must
12   voluntarily withdraw her unexhausted claim(s), ask the Court to stay the proceedings and
13   hold the fully-exhausted petition in abeyance while she returns to state court to exhaust,
14   and then seek permission to amend her petition to include the newly exhausted claim(s)
15   after exhaustion is complete. King v. Ryan, 564 F.3d. 1133, 1135 (9th Cir. 2009). Although
16   under this procedure Petitioner is not required to demonstrate good cause for her failure to
17   timely exhaust, the newly exhausted claim(s) must be either timely under the statute of
18   limitations or “relate back” to the claim(s) in the fully-exhausted petition, that is, they must
19
20
21
22
           (A) the applicant shows that the claim relies on a new rule of constitutional
23         law, made retroactive to cases on collateral review by the Supreme Court, that
24         was previously unavailable; or
           (B) (i) the factual predicate for the claim could not have been discovered
25
           previously through the exercise of due diligence; and
26         (ii) the facts underlying the claim, if proven and viewed in light of the
27         evidence as a whole, would be sufficient to establish by clear and convincing
           evidence that, but for constitutional error, no reasonable factfinder would have
28         found the applicant guilty of the underlying offense.
                                                    6
                                                                                    21cv0421 CAB (JLB)
     Case 3:21-cv-00421-CAB-JLB Document 6 Filed 05/27/21 PageID.98 Page 7 of 7



 1   share a “common core of operative facts” with the previously exhausted claim(s). King,
 2   564 F.3d at 1141, quoting Mayle v. Felix, 545 U.S. 644. 659 (2005).
 3         If Petitioner chooses this fourth option, she must file a pleading with this Court no
 4   later than July 14, 2021. Respondent may file a reply by July 28, 2021.
 5                               CONCLUSION AND ORDER
 6         The case is DISMISSED without prejudice for failure to satisfy the filing fee
 7   requirement. If Petitioner wishes to proceed with this case, she must, no later than July
 8   14, 2021: (1) pay the $5.00 fee OR submit adequate proof of her inability to pay the fee
 9   AND (2) choose one of the options outlined above. Petitioner is cautioned that if she fails
10   to respond to this Order, the Second Amended Petition will remain dismissed without
11   prejudice. See Rose, 455 U.S. at 522.
12         The Clerk of Court is directed to send Petitioner a blank Southern District of
13   California In Forma Pauperis application along with a copy of this Order.
14   IT IS SO ORDERED.
15   Dated: May 27, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
                                                                                 21cv0421 CAB (JLB)
